 

Exhbit 10.1

 

EXECUTION VERSION




VOTING AND SUPPORT AGREEMENT




This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of June
20, 2013, by and among National Holdings Corporation, a Delaware corporation
(“Parent”), National Acquisition Corp., a Delaware corporation and a direct
wholly-owned subsidiary of Parent (“Merger Sub”), and [insert name of Target
stockholder], (“Stockholder”). Parent, Merger Sub, and Stockholder are each
sometimes referred to herein as a “Party” and collectively as the “Parties”.




W I T N E S S E T H:




WHEREAS, as of the date hereof, Stockholder has the sole right to vote the
number of shares of common stock, par value $0.01 per share (the “Common
Stock”), of Gilman Ciocia, Inc., a Delaware corporation (the “Company”), set
forth opposite Stockholder’s name on Schedule I hereto (such shares of Common
Stock, together with any other shares of Common Stock the voting power over
which is acquired by Stockholder during the period from and including the date
hereof through and including the date on which this Agreement is terminated in
accordance with its terms (such period, the “Voting Period”), are collectively
referred to herein as the “Subject Shares”.




WHEREAS, Parent, Merger Sub, and the Company contemporaneously herewith intend
to enter into an Agreement and Plan of Merger, dated as of the date hereof (as
the same may be amended from time to time, the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into the Company, with the Company
surviving as a wholly-owned subsidiary of Parent (the “Merger”); and




WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, and as an inducement and in consideration therefor,
Stockholder is executing this Agreement.




NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties hereto, intending to be legally bound, hereby agree as follows:




ARTICLE I

DEFINITIONS




Section 1.1     Capitalized Terms. For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Merger Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 


ARTICLE II

VOTING AGREEMENT AND IRREVOCABLE PROXY




Section 2.1     Agreement to Vote the Subject Shares. Stockholder hereby agrees
that, during the Voting Period, at any duly called meeting of the stockholders
of the Company (or any adjournment or postponement thereof), and in any action
by written consent of the stockholders of the Company, Stockholder shall, if a
meeting is held, appear at the meeting, in person or by proxy, or otherwise
cause his or her Subject Shares to be counted as present thereat for purposes of
establishing a quorum, and he or she shall vote or consent (or cause to be voted
or consented), in person or by proxy, all of his or her Subject Shares (a) in
favor of the adoption of the Merger Agreement and approval of the Merger and the
other transactions contemplated by the Merger Agreement, and (b) against any
action, proposal, transaction or agreement that would reasonably be expected to
result in a breach in any respect of any covenant, representation or warranty or
any other obligation or agreement of the Company contained in the Merger
Agreement or of Stockholder contained in this Agreement. This Agreement is
intended to bind Stockholder only with respect to the specific matters expressly
set forth in clauses (a) and (b) above, and except as set forth in such clauses,
Stockholder shall not be restricted from voting in favor of, against or
abstaining with respect to any other matter presented to the stockholders of the
Company. Stockholder agrees not to enter into any agreement, commitment or
arrangement with any person the effect of which would be inconsistent with or
violative of the provisions and agreements contained in this Article II.
Notwithstanding anything contained in this Agreement to the contrary, nothing
contained in this Agreement shall be deemed to limit or affect a Stockholder’s
ability to approve a Superior Proposal.




Section 2.2     No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Parent or Merger Sub any direct or indirect ownership or
incidence of ownership of or with respect to the Subject Shares. All rights,
ownership and direct and indirect economic benefits of and relating to the
Subject Shares shall remain vested in and belong to Stockholder.     




Section 2.3     No Obligation as Director, Officer or Fiduciary. Notwithstanding
anything contained in this Agreement to the contrary, (a) Stockholder makes no
agreement or understanding herein in any capacity other than in its capacity as
a record holder and/or beneficial owner of the Subject Shares, (ii) nothing in
this Agreement shall be construed to limit or affect any action or inaction by
Stockholder or any Representatives of Stockholder in their respective capacity
as a director, officer, or other fiduciary of the Company, and (iii) Stockholder
and its Representatives shall have no liability to Parent or Merger Sub or any
of their respective affiliates under this Agreement as a result of any action or
inaction by Stockholder or any of its Representatives acting in their respective
capacity as a director, officer, or other fiduciary of the Company. The term
“Representatives” shall mean any director, officer, employee, agent or other
representative (collectively, “Representatives”) of Stockholder.

 

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE III

COVENANTS




Section 3.1     Generally.




(a)     Stockholder agrees that during the Voting Period, except as contemplated
by the terms of this Agreement, it shall not, and shall cause its affiliates not
to, without Parent and Merger Sub’s prior written consent, (i) offer for sale,
sell (including short sales), transfer, tender, pledge, encumber, assign or
otherwise dispose of (including by gift) (collectively, a “Transfer”), or enter
into any contract, option, derivative, hedging or other agreement or arrangement
or understanding (including any profit-sharing arrangement) with respect to, or
consent to, a Transfer of, any or all of the Subject Shares, except, in each
case, for Permitted Transfers (as hereinafter defined); (ii) grant any proxies
or powers of attorney with respect to any or all of the Subject Shares; (iii)
grant in favor of any person any lien of any nature whatsoever with respect to
any or all of the Subject Shares; or (iv) knowingly or intentionally take any
action that to the knowledge of such Stockholder would have the effect of
preventing, impeding, interfering with or adversely affecting Stockholder’s
ability to perform its obligations under this Agreement. The term “Permitted
Transfers” shall mean the Transfer of Subject Shares (1) to any other person who
shall have executed and delivered to Parent and Merger Sub a voting and support
agreement substantially on the same terms and conditions as this Agreement (2)
to any spouse or lineal descendent (whether natural or adopted), sibling,
parent, other family member, heir, executor, administrator, testamentary
trustee, or (3) to any trust for the benefit of any spouse or lineal descendent
(whether natural or adopted), sibling, parent, or other family member, or any
other transfer for estate planning purposes; provided, that in each case
referred to in clauses (1), (2) or (3), the assignee or transferee thereof
agrees in writing, in form and substance reasonably satisfactory to Parent and
Merger Sub, to be bound by the terms of this Agreement; and (4) pursuant to the
requirements of the Merger Agreement.




(b)     In the event of a stock dividend or distribution, or any change in the
Common Stock by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction.




(c)     Stockholder agrees, while this Agreement is in effect, not to knowingly
or intentionally take or agree or commit to take any action that would make any
representation and warranty of Stockholder contained in this Agreement
inaccurate in any material respect.




Section 3.2     Standstill Obligations of the Stockholder. Stockholder covenants
and agrees with Parent and Merger Sub that, during the Voting Period:




(a)     Stockholder shall not, and shall not act in concert with any person to,
make, or in any manner participate in, directly or indirectly, a “solicitation”
of “proxies” or consents (as such terms are used in the rules of the Securities
and Exchange Commission) or powers of attorney or similar rights to vote, or
seek to advise or influence any person with respect to the voting of, any shares
of Common Stock in connection with any vote or other action on any matter, other
than to recommend that stockholders of the Company vote in favor of adoption of
the Merger Agreement, the Merger and the other transactions contemplated by the
Merger Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     Stockholder shall not, and shall not act in concert with any person to,
deposit any of the Subject Shares in a voting trust or subject any of the
Subject Shares to any arrangement or agreement with any person with respect to
the voting of the Subject Shares, except as provided by Article II of this
Agreement.




(c)     Stockholder shall not, and shall not act in concert with any person to,
directly or indirectly, initiate, solicit or knowingly encourage or facilitate
(including, in each case, by way of furnishing information) any inquiries or the
making of any proposal or offer with respect to, or any indication of interest
in, any Acquisition Proposal, engage in any negotiations or discussions
concerning any Acquisition Proposal, or provide any non-public information or
data to any person or any Representatives thereof (other than Parent, Merger Sub
or any of the affiliates of Parent or Merger Sub) that has made, or to
Stockholder’s knowledge, is considering making an Acquisition Proposal, or make
any public statements with respect to any Acquisition Proposal or any matter
that relates to, supports, or could reasonably be expected to lead to any
Acquisition Proposal.




(d)     Stockholder shall cease immediately any and all existing discussions,
conversations, negotiations and other communications with any person conducted
heretofore with respect to any Acquisition Proposal or any matter which, to the
knowledge of Stockholder, relates to, supports, or would reasonably be expected
to lead to any Acquisition Proposal.




Notwithstanding the foregoing, the provisions of this Section 3.2 shall not
apply to Stockholder to the extent that the Company would be permitted to take
such actions under the Merger Agreement.




Section 3.3      Appraisal Rights. Stockholder agrees not to seek appraisal or
assert any rights of dissent from the Merger that it may have under Section 262
of the DGCL (or otherwise) and, to the extent permitted by applicable Law,
Stockholder hereby waives any rights of appraisal or rights to dissent from the
Merger that it may have under Section 262 of the DGCL.




Section 3.4     Waiver of Certain Rights; Termination of 2007 Shareholder
Agreement.




(a)     To the extent applicable, the Company and each Stockholder waive
Sections 3.2, 3.3 and 3.4 of the 2007 Shareholder Agreement with respect to the
execution, delivery and performance of the Merger Agreement.




(b)     The Stockholder and the Company agree that at Closing of the Merger, the
2007 Shareholder Agreement shall terminate and shall be of no further force and
effect.




(c)     “2007 Shareholder Agreement” means that certain Shareholder Agreement
dated August 20, 2007 between the Company, Investor Shareholders and Existing
Shareholders signatory thereto.

 

 
4

--------------------------------------------------------------------------------

 

  


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER




Stockholder hereby represents and warrants to Parent and Merger Sub as follows:




Section 4.1     Binding Agreement. Stockholder is: (i) of legal age to execute
this Agreement and is legally competent to do so and (ii) has all necessary
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement, assuming due authorization,
execution and delivery hereof by Parent and Merger Sub, constitutes a legal,
valid and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).




Section 4.2     Ownership of Shares. Schedule I sets forth opposite
Stockholder’s name the number of shares of Common Stock over which Stockholder
has the sole right to vote or to direct the voting as of the date hereof. As of
the date hereof, Stockholder is the lawful owner of such shares of Common Stock.
Stockholder does not own or hold any right to acquire any additional shares of
any class of capital stock of the Company or other securities of the Company or
any interest therein or any voting rights with respect to any securities of the
Company other than the Subject Shares. Except as set forth in Schedule II,
Stockholder has good and valid title to such shares of Common Stock, free and
clear of any and all Liens other than those created by this Agreement or the
2007 Shareholder Agreement. Stockholder has not employed or engaged any
investment banker, broker or finder that is or will be entitled to any
commission or fee from Stockholder in connection with this Agreement or the
transactions contemplated hereby.




Section 4.3     No Conflicts.




(a)     No filing with, or notification to, any Governmental Body, and no
consent, approval, authorization or permit of any other person (except in the
case of Section 3.3(b), other than any other party to the 2007 Shareholder
Agreement) is necessary for the execution of this Agreement by Stockholder and
the consummation by Stockholder of the transactions contemplated hereby.




(b)     None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof shall (i) result in,
or give rise to, a violation or breach of or a default under any of the terms of
any material contract, understanding, agreement or other instrument or
obligation to which Stockholder is a party or by which Stockholder or any of the
Subject Shares or Stockholder’s assets may be bound, or (iii) violate any
judgment, decree, or order or law applicable to Stockholder, except for any of
the foregoing as could not reasonably be expected to impair Stockholder’s
ability to perform its obligations under this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 


Section 4.4     Company Takeover Proposal. Stockholder represents that it is not
currently engaged in any discussions or negotiations with any person (other than
Parent or Merger Sub or any affiliates of Parent or Merger Sub) with respect to
any Acquisition Proposal or any matter that, to Stockholder’s knowledge, relates
to, supports, or would reasonably be expected to lead to any Acquisition
Proposal.




Section 4.5     Reliance by Parent and Merger Sub. Stockholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon the execution and delivery of this Agreement by Stockholder.




ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PAERNT AND MERGER SUB




Parent and Merger Sub hereby represent and warrant to Stockholder as follows:




Section 5.1     Binding Agreement. Each of Parent and Merger Sub is a Delaware
corporation duly organized and validly existing under the laws of the
jurisdiction of its organization. Each of Parent and Merger Sub has all
necessary corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby by each of Parent and Merger Sub have been duly authorized by all
necessary corporate action on the part of each of Parent and Merger Sub. This
Agreement, assuming due authorization, execution and delivery hereof by
Stockholder, constitutes a legal, valid and binding obligation of Parent and
Merger Sub enforceable against Parent and Merger Sub in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditor’s rights, and to general
equitable principles).




Section 5.2     No Conflicts.




(a)     No filing with, or notification to, any Governmental Body, and no
consent, approval, authorization or permit of any other person is necessary for
the execution of this Agreement by Parent and Merger Sub and the consummation by
Parent and Merger Sub of the transactions contemplated hereby.




(b)     None of the execution and delivery of this Agreement by Parent and
Merger Sub, the consummation by Parent and Merger Sub of the transactions
contemplated hereby or compliance by Parent and Merger Sub with any of the
provisions hereof shall (i) conflict with or result in any breach of the
organizational documents of Parent or Merger Sub, (ii) result in, or give rise
to, a violation or breach of or a default under any of the terms of any material
contract, understanding, agreement or other instrument or obligation to which
Parent or Merger Sub is a party or by which Parent or Merger Sub or any of its
respective assets may be bound, or (iii) violate any applicable judgment,
decree, order or law, except for any of the foregoing as could not reasonably be
expected to impair Parent or Merger Sub’s ability to perform its obligations
under this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 


Section 5.3     Reliance by the Stockholder. Each of Parent and Merger Sub
understands and acknowledges that Stockholder is entering into this Agreement in
reliance upon the execution and delivery of the Merger Agreement by Parent and
Merger Sub.




ARTICLE VI

TERMINATION




Section 6.1     Termination. This Agreement shall automatically terminate, and
none of Parent, Merger Sub, or Stockholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
the earliest to occur of (a) the mutual written consent of Parent, Merger Sub,
and Stockholder, (b) the Effective Time, (c) the date of termination of the
Merger Agreement in accordance with its terms, (d) an Adverse Recommendation
Change has occurred under the Merger Agreement, and (e) the Board of Directors
has accepted a Superior Proposal under the Merger Agreement. The termination of
this Agreement shall not prevent any Party hereunder from seeking any remedies
(at law or in equity) against another Party hereto or relieve such Party from
liability, in each case for such Party’s fraud or willful breach of any terms of
this Agreement. Notwithstanding anything to the contrary herein, the provisions
of Article VII shall survive the termination of this Agreement.




ARTICLE VII

MISCELLANEOUS




Section 7.1     Publication. Stockholder hereby permits the Company, Parent, and
Merger Sub to publish and disclose in any forms, schedules or other documents
required to be filed with the Securities and Exchange Commission (including the
Proxy Statement/Prospectus and the S-4) by the Company, Parent, and Merger Sub,
as applicable, Stockholder’s identity and ownership of the Subject Shares and
the nature of its commitments, arrangements and understandings pursuant to this
Agreement.




Section 7.2     Further Assurances. From time to time, at the other Party’s
request and without further consideration, each Party shall execute and deliver
such additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.




Section 7.3     Fees and Expenses. Each of the Parties shall be responsible for
its own fees and expenses (including, without limitation, the fees and expenses
of investment bankers, accountants and counsel) in connection with the entering
into of this Agreement and the consummation of the transactions contemplated
hereby and by the Merger Agreement.




Section 7.4     Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the Parties hereto. The
failure of any Party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other Party hereto with its
obligations hereunder, and any custom or practice of the Parties at variance
with the terms hereof shall not constitute a waiver by such Party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

 
7

--------------------------------------------------------------------------------

 

 


Section 7.5     Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.




Section 7.6     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.




Section 7.7     Entire Agreement; Assignment. This Agreement (together with the
Merger Agreement, to the extent referred to herein, and Schedule I) constitutes
the entire agreement among the Parties with respect to the subject matter hereof
and supersedes all prior agreements and undertakings, both written and oral,
among the Parties, or any of them, with respect to the subject matter hereof.
This Agreement shall not be assigned by operation of law or otherwise without
the prior written consent of the other Party except that Parent and Merger Sub
may assign all or any of their respective rights and obligations hereunder to
any direct or indirect wholly-owned subsidiary of Parent or Merger Sub.




Section 7.8     Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.




Section 7.9     Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. Whenever used in this Agreement, any noun or pronoun shall be
deemed to include the plural as well as the singular and to cover all genders.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted.




Section 7.10     Governing Law. This Agreement and the rights and duties of the
Parties hereunder shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to the conflicts of laws
principles thereof, which would result in the applicability of the laws of
another jurisdiction, except to the extent required under Delaware corporate
law.

 

 
8

--------------------------------------------------------------------------------

 

 


Section 7.11     Specific Performance; Jurisdiction. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the state and
federal courts sitting in New York County in the State of New York, this being
in addition to any other remedy to which they are entitled at law or in equity.
In addition, each of the Parties: (i) consents to submit itself to the personal
jurisdiction of the state and federal courts of the State of New York sitting in
New York County in the event any dispute arises out of this Agreement or any
transaction contemplated hereby; (ii) agrees that it will not attempt to deny or
defeat personal jurisdiction by motion or other request for leave from any such
court; (iii) waives any right to trial by jury with respect to any action
related to or arising out of this Agreement or any transaction contemplated
hereby; and (iv) irrevocably and unconditionally waives (and agrees not to plead
or claim) any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in any
state or federal courts sitting in New York County, New York.




Section 7.12     Counterparts. This Agreement may be executed in counterparts
(including by facsimile), each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.




Section 7.13     No Partnership, Agency or Joint Venture. This Agreement is
intended to create a contractual relationship between Stockholder, on the one
hand, and Parent and Merger Sub, on the other hand, and is not intended to
create, and does not create, any agency, partnership, joint venture or any like
relationship between or among the parties hereto. Without limiting the
generality of the foregoing sentence, Stockholder (a) is entering into this
Agreement solely on its own behalf and shall not have any obligation to perform
on behalf of any other holder of Common Stock or any liability (regardless of
the legal theory advanced) for any breach of this Agreement by any other holder
of Common Stock and (b) by entering into this Agreement does not intend to form
a “group” for purposes of Rule 13d-5(b)(1) of the Exchange Act or any other
similar provision of applicable law. Except as set forth in Schedule II,
Stockholder is not affiliated with any other holder of Common Stock entering
into a voting agreement with Parent and Merger Sub in connection with the Merger
Agreement and has acted independently regarding its decision to enter into this
Agreement.




[Execution page follows.]

 

 
9

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, Parent, Merger Sub, and Stockholder have caused this
Agreement to be duly executed as of the day and year first above written.




 

 

National Holdings Corporation

   

By:

   

Name: 

 

Title:

 

 

 

National Acquisition Corp.

   

By:

   

Name: 

 

Title:

 

 

 

 

 

     

Name: 

   

   

 

With respect to Section 3.3 of this Agreement only:

Gilman Ciocia, Inc.

By:

   

Name: 

 

Title:

[Signature Page to Voting and Support Agreement]



 



 


--------------------------------------------------------------------------------

 

  

SCHEDULE I




Ownership of Common Stock




Stockholder

Number of Shares

[_____________]

[______________]

  

 


--------------------------------------------------------------------------------

 

  

SCHEDULE II




 12